Name: Commission Regulation (EC) No 1904/94 of 27 July 1994 fixing the minimum price applicable to dried grapes during the 1994/95 marketing year as well as the countervailing charges to be imposed where that price is not observed
 Type: Regulation
 Subject Matter: foodstuff;  agricultural structures and production;  prices;  plant product;  tariff policy
 Date Published: nan

 No L 194/18 Official Journal of the European Communities 29 . 7. 94 COMMISSION REGULATION (EC) No 1904/94 of 27 July 1994 fixing the minimum price applicable to dried grapes during the 1994/95 marketing year as well as the countervailing charges to be imposed where that price is not observed THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables (l), as last amended by Commission Regulation (EC) No 549/94 (2), and in particular Article 9 (6) thereof, Whereas, in accordance with Article 9(2) of Regulation (EEC) No 426/86, the minimum import price for dried grapes is to be determined having regard to :  the free-at-frontier price on import into the Commu ­ nity,  the prices obtained in international trade,  the situation on the internal Community market,  the trend of trade with third countries ; Whereas Article 2(1 ) of Council Regulation (EEC) No 2089/85 of 23 July 1985 laying down general rules relating to the system of minimum import prices for dried grapes (3) provides that countervailing charges are to be fixed by reference to a scale of import prices ; whereas the maximum countervailing charge is to be determined on the basis of the most favourable prices applied on the world market for significant quantities by the most repre ­ sentative non-member countries ; Whereas a minimum import price must be fixed for currants and other dried grapes ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 1 . The minimum import price applicable to dried grapes during the 1994/95 marketing year shall be as set out in Annex I. 2. The countervailing charge to be imposed where the minimum import price referred to in paragraph 1 is not observed shall be as set out in Annex II. Article 2 This Regulation shall enter into force on 1 September 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 July 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 49, 27. 2. 1986, p. 1 . 0 OJ No L 69, 12. 3 . 1994, p. 5 . 0 OJ No L 197, 27. 7 . 1985, p . 10 . 29 . 7. 94 Official Journal of the European Communities No L 194/19 ANNEX I Minimum import prices (ECU per tonne) oK, , r*\ ¢ * ¢ MinimumCN code Description import price 0806 20  Dried grapes : In immediate containers of a net capacity of 2 kg or less : 0806 20 11 Currants 932,41 0806 20 12 Sultanas 975,45 0806 20 18 Other 975,45 Other : 0806 20 91    Currants 801,19 0806 20 92    Sultanas 838,17 0806 20 98 Other 838,17 No L 194/20 Official Journal of the European Communities 29 . 7. 94 ANNEX II Countervailing charges 1 . Currants fa ling within CN code 0806 20 11 (ECU per tonne) Import price applied Countervailing charge to be levied les; than but not less than 932,41 923,09 9,32 923,09 904,44 27,97 9(4,44 876,47 55,94 876,47 848,49 83,92 848,49 259,74 2. Currants fa ling within CN code 0806 20 91 (ECU per tonne) Import price applied Countervailing charge to be levied less than but not less than 801,19 793,18 8,01 723,18 777,15 24,04 777,15 753,12 48,07 753,12 729,08 72,11 729,08 128,52 3. Dried graphs falling within CN codes 0806 20 12 and 0806 20 18 fECU per tonne) Import price applied Countervailing charge to be levied less than but not less than 975,45 965,70 9,75 965,70 946,19 29,26 94 5,19 916,92 58,53 915,92 887,66 87,79 887,66 302,72 4. Dried grapes falling within CN codes 0806 20 92 and 0806 20 98 (ECU per tonne) Import price applied Countervailing charge to be levied less than but not less than 83 J ,17 829,79 8,38 82 ),79 813,02 25,15 81 5,02 787,88 50,29 78 7,88 762,73 75,44 76 »,73 165,50